Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-20 are all the claims pending in the application. 
Claims 1, 7, 8, 10, 12, 13, 16 and 17 are amended.
Claims 1-8 and 10-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed July 27, 2022.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims and Applicant's remarks.

Regarding the 35 U.S.C. 101 and section 33(a) of the America Invents Act rejections of claims 1-8 as directed to or encompassing a human organism.  The rejections are withdrawn in light of the amendments to the claims as the claims no longer are directed to or encompass a human organism.

Regarding the 35 U.S.C. 101 rejections of the claims as directed to an abstract idea, the rejections are withdrawn because Examiner finds the claims reflect an integration into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. social activities).  Under Step 2A Prong 2, Examiner finds the additional elements of a network platform automatically selecting layouts to accommodate different screen resolutions and applications on different computing devices and filtering posts of one other user based on a mode of registration of the user, when considered in combination with the rest of the limitations of the independent claims, reflect a specific implementation of the abstract idea.  Accordingly, the 101 rejections of the claims as directed to an abstract idea are withdrawn.

Regarding the 102 and 103 rejections, the rejections are withdrawn because the cited references do not teach automatically selecting layouts to accommodate different screen resolutions and applications on different computing devices or filtering posts of one other user based on a mode of registration of the user, as claimed.  Accordingly, the rejections are withdrawn, please see below for the new rejections of the claims as amended.
Additionally, please note, Applicant makes several assertions which are not persuasive for the following reasons.  First, Applicant asserts the Metzler reference does not teach the claimed anonymous and full user modes.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why Metzler does not teach the claimed anonymous and full user modes.  Metzler teaches privacy and content modules that allow users to control what information is exposed, including first names, ¶¶[0058], [0061] and Fig. 8.  The present application explicitly contemplates the anonymous mode as encompassing only revealing a user's first name, e.g. pgs. 23-24 of the Specification as filed.  Thus, Metzler teaches an anonymous mode where only the user's first name is exposed.  Metzler also contemplates exposing other information like last names, location etc. ¶¶[0058], [0061] and Fig. 8.  Thus, Metzler also teaches another user mode (i.e. the claimed full user mode).
Second, Applicant asserts Bates does not teach screening advertisements for sober users.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, Metzler teaches a social network with content for supporting addiction recovery, e.g. Abstract, ¶¶[0008], [0058].  Bates teaches preventing advertisements for alcohol being associated with content about recovery (i.e. a blog about attending Alcoholics Anonymous), ¶[0005].  The combination of Metzler and Bates teaches a social network with content for supporting addiction recovery that prevents advertisements for alcohol being associated with this content about recovery.  Accordingly, Examiner finds the combination of Metzler and Bates teaches screening advertisements for sober users.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 9 is objected to because claim 9 was previously canceled but claim 9 is not followed by the status identifier "(Cancelled)" in a parenthetical expression.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is rejected under 112(b) because the claim recites (emphasized) "…filtering automatically posts of the at least one other network registered user based on a mode of registration of said user…"  This limitation is not clear because the claim previously introduced two user registration mode claim elements - the full user mode and the anonymous mode.  It is not clear if the recited "a mode of registration" is intended to be construed as: referring to the full user mode and/or the anonymous mode; or as referring to another mode of registration claim element.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as (emphasized) "…filtering automatically posts of the at least one other network registered user based on [[a]] the full user mode or the anonymous mode of registration of said user…"
Accordingly, claim 1 is rejected under 112(b), claims 2-8 do not clarify this issue and accordingly are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al US Pub. No. 2011/0047508, herein referred to as "Metzler", in view of Li, WO2014/166332, herein referred to as "Li", further in view of "WordPress Tutorial: How to Restrict Content from Anonymous Users" SMARTT.com, Aug. 21, 2015, herein referred to as "WordPress Tutorial".
Regarding claim 1, Metzler teaches:
receiving, from a personal computing device of a user, a login information into a network platform (receives login request from mobile device, ¶[0026]), 
registering the user on the network platform in a full user mode and an anonymous mode, wherein accessibility to the network platform is provided in one of said modes based on said login information (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including names, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed); 
displaying an optional sober certification pledge to the user on said personal computing device (displays information to user, ¶[0027].  Please note, Examiner finds the limitation "optional sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure); 
receiving a selection from the user via said personal computing device to either bypass the sober certification pledge or accept the sober certification pledge (prompts user for input, ¶[0027]; see also ¶[0040] discussing receiving data from users who interact with content.  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure); 
receiving from said user via said personal computing device a request to connect with at least one other network registered user and communicating said request with the at least one other network registered user on another personal computing device of the at least one other network registered user (user requests friend of new user, ¶¶[0100], [0102]; see also ¶[0105] discussing new user requesting friend ship of other users; and ¶¶[0024]-[0025] discussing various users accessing system through various computer devices); 
receiving from the at least one other network registered user a response, via the another personal computing device, of at least one of acceptance and rejection of said request to connect, wherein upon acceptance of said request to connect, connecting said user with the at least one other network registered user over the network platform (both users must confirm they are friends before they are linked, ¶[0031]); 
wherein said connecting includes connecting by said user with at least one of at least one network registered group (users are linked to "friends", ¶[0031]), 
a network advertised sober event hosted by the at least one network registered group (users' friends are grouped as care givers or supporters, ¶[0039], [0045], [0091]; see also ¶¶[0051]-[0056] discussing different groups), 
and a sober network resource group based on said mode of registration of said user (provides tasks to attend meetings, ¶[0110]; see also ¶¶[0064], [0112] discussing attending meetings).  
However Metzler does not teach but Li does teach:
wherein the network platform is configured to select automatically layouts fit to accommodate different screen resolutions and applications designed to work specifically on different computing devices (layout of the shared content is re-arranged to adjust different types of terminal, different display pixel size, and different ratios, and other browse parameters (such as mobile phones, computers and tablet PCs), pgs. 5, 6-7 and Fig. 2, ref. char. 204; see also e.g. pg. 8 discussing applying process to social network systems).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery of Metzler with the re-arrangement of layout of content for different types of terminals, as taught by Li, because Metzler explicitly suggests it, see MPEP 2143.I.G.  That is, Metzler teaches using various types computing devices, ¶[0025].  One of ordinary skill would have recognized sharing content over these different types of devices would require re-arranging the layout of the content, i.e. as taught by Li.
However the combination of Metzler and Li does not teach but WordPress Tutorial does teach:
filtering automatically posts of the at least one other network registered user based on a mode of registration of said user (prevents anonymous visitors from seeing pages or posts that other users can see, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery with the re-arranging layouts of Metzler and Li with restricting access of anonymous users as taught by WordPress Tutorial because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of a social network for recovery may not want everyone to view their posts and may only want to share their posts with people who have identified themselves and accordingly would have modified the combination of Metzler and Li to restrict access of anonymous users, e.g. as taught by WordPress Tutorial.
Regarding claim 3, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Metzler further teaches:
wherein the personal computing device is a computer (device is a personal computer, ¶[0024]).  
Regarding claim 4, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Li further teaches:
wherein the personal computing device is a tablet (terminal types include tablet PCs, pg. 9).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery of Metzler with the tablet of Li because Metzler explicitly suggest it, see MPEP 2143.I.G.  That is, Metzler teaches the system can be accessed by a mobile telephone, ¶[0025] and one of ordinary skill would have recognized tablets are a type of mobile telephones.
Regarding claim 5, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Metzler further teaches: 
wherein said sober event is hosted by a network-registered group (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings).
Regarding claim 6, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Metzler further teaches:
wherein the sober network resource group has a plurality of other network-registered users (includes a plurality of registered members, e.g. Fig. 6 and ¶[0052]; see also ¶¶[0027] and [0030] discussing users' access and profiles).  
Regarding claim 7, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Metzler further teaches:
saving an acceptance of the sober certification pledge to a personal data of said user (receives and stores data from users who interact with content, ¶[0040].  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure).  
Regarding claim 8, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and Metzler further teaches:
wherein said login information for a registered user is only the user's first name as personal data (privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler, Li and WordPress Tutorial further in view of Peterson, US Pub. No. 2017/0286528, herein referred to as "Peterson".
Regarding claim 2, the combination of Metzler, Li and WordPress Tutorial teaches all the limitations of claim 1 and does not explicitly teach but Peterson does teach:
wherein the personal computing device is a smartphone (smartphone accessing a social network,¶[0067]).
Further it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery of Metzler, Li and WordPress Tutorial teaches with the smartphone of Peterson because Metzler explicitly suggest it, see MPEP 2143.I.G.  That is, Metzler teaches the system can be accessed by a mobile telephone, ¶[0025] and one of ordinary skill would have recognized smartphones are a type of mobile telephones.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler, and Li further in view of Bates, US Pub. No. 2009/0043654, herein referred to as "Bates".
Regarding claim 10, Metzler teaches:
at least one server accessible via the Internet, said at least one server configured to (server and internet connection, ¶¶[0024]-[0025]): 
store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users (system stores information to perform the functionality, ¶[0025] of linking users to "friends", ¶[0031], grouping users' friends as care givers or supporters, ¶[0039], [0045], [0091]; see also ¶¶[0051]-[0056] discussing different groups, providing tasks to attend meetings, ¶[0110]; see also ¶¶[0064], [0112] discussing attending meetings and monitoring users by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]),
wherein accessibility to the network platform is provided in a full user mode and an anonymous mode based on a registration of a user (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including names, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed), 
wherein the server is configured to allow sharing of personal data of the registered users (privacy module allows user to share personal information, ¶¶[0049], [0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels), 
the group data of the group of the registered users, the plurality of sober events of the registered users (privacy modules controls what information is shared with groups of individuals, ¶[0091] and Fig. 7), 
and the plurality of sober resources of the registered users; (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings); 
at least one storage service (storage medium, ¶[0122])
configured to manage network data (filters users posts based on privacy settings, ¶¶[0060]-[0061] and Fig. 8)
and at least one manager configured to manage network data (administrative module provides back-end administrative section, ¶[0047], and controls access to content, ¶[0115]).  
However Metzler does not teach but Li does teach:
wherein the network platform is configured to select automatically a layout fit to accommodate different screen resolutions and applications designed to work specifically on different computing devices (layout of the shared content is re-arranged to adjust different types of terminal, different display pixel size, and different ratios, and other browse parameters (such as mobile phones, computers and tablet PCs), pgs. 5, 6-7 and Fig. 2, ref. char. 204; see also pg. 8 discussing applying process to social network systems).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery of Metzler with the re-arrangement of layout of content for different types of terminals, as taught by Li, because Metzler explicitly suggests it, see MPEP 2143.I.G.  That is, Metzler teaches using various types computing devices, ¶[0025].  One of ordinary skill would have recognized sharing content over these different types of devices would require re-arrangement of layout of the content, i.e. as taught by Li.
However the combination of Metzler and Li does not teach but Bates does teach:
at least one manager configured to manage network advertisements (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process). 
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery with the re-arranging layouts of Metzler and Li with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G.
Regarding claim 11, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
user data accessible to the registered users for proposing future sober events to the registered users (takes users to group chats and meetings, ¶[0108], [0110]; see also e.g. ¶[0095] discussing chatting with other users).  
Regarding claim 12, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein a first one of said groups is based on user's location (pairs users based on location, ¶[0100]).  
Regarding claim 13, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
where a second one of said groups is an entity (friends are grouped as care givers or supporters, ¶[0039], [0045], [0091]).  
Regarding claim 14, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Bates further teaches:
provides regulation and monitoring of network advertisements to allow sober supporting advertisements only (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process).
That is, Metzler teaches a social network with content for supporting addiction recovery, e.g. Abstract, ¶¶[0008], [0058].  Bates teaches preventing advertisements for alcohol being associated with content about recovery (i.e. a blog about attending Alcoholics Anonymous), ¶[0005].  The combination of Metzler and Bates teaches a social network with content for supporting addiction recovery that prevents advertisements for alcohol being associated with this content about recovery.  
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the social network for recovery with the re-arranging layouts of Metzler and Li with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G. 
Regarding claim 15, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the groups are based on the interest in supporting the sober lifestyle (system and groups are based on supporting recovery, e.g. Abstract; see also e.g. ¶[0044] noting the recovery is from drug and alcohol abuse).  
Regarding claim 16, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
a network platform module (system operates on the internet, e.g. ¶[0024], [0116], Fig. 1)
for facilitating communications and social event interactions between authorized users having authorized connectivity (users message each other, e.g. ¶¶[0045], [0095]; see also ¶[0036] discussing limiting access to authorized users via passwords).  
Regarding claim 17, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein a plurality of groups is provided for dealing with specific sober lifestyle issues raised by authorized users (provides a "panic button" when users need to contact others for immediate help with their recovery, ¶[0113]).   
Regarding claim 18, the combination of Metzler, Li and Bates teaches all the limitations of claim 10 and Metzler further teaches:
provides an access to the system via a secure identity verification process involving user name and password submission through an access device (logon module limits access to authorized users via usernames and passwords, ¶[0036])
in a full user mode or an anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed). 
Regarding claim 19, the combination of Metzler, Li and Bates teaches all the limitations of claim 18 and Metzler further teaches:
wherein the device is an electronic handheld device (personal digital assistant is used as user device, ¶[0025]). 
Regarding claim 20, the combination of Metzler, Li and Bates teaches all the limitations of claim 18 and Metzler further teaches:
wherein the device is a personal computer device (device is a personal computer, ¶[0024]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629